DETAILED ACTION
	This is in response to communication received on 3/16/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. US PGPub 2015/0218405 hereinafter IWATA in view of Ookawa et al. US PGPub 2016/0024327 hereinafter OOKAWA.
As for claim 1, IWATA teaches “An object of the present invention is to provide a method for forming a multilayer coating film” (abstract, lines 1-2), i.e. a method for forming a multilayer coating film.
	IWATA further teaches “This method comprises sequentially applying an aqueous first colored
coating composition (X), an aqueous second colored coating composition (Y), and a clear coating composition (Z) to a substrate, and simultaneously bake-curing the resulting multilayer coating film” (abstract, lines 5-10), “When the aqueous first colored coating composition (X) comprises the pigment (D)” (paragraph 227, lines 1-2), and “Examples of the color pigments include titanium dioxide” (paragraph 228, lines 1-2), i.e. wherein step (1): applying a titanium oxide pigment-containing first colored paint (X) to form a first colored coating film.
	IWATA further teaches “This method comprises sequentially applying an aqueous first colored
coating composition (X), an aqueous second colored coating composition (Y), and a clear coating composition (Z) to a substrate, and simultaneously bake-curing the resulting multilayer coating film” (abstract, lines 5-10), “The aqueous second colored coating composition (Y) can generally be prepared by mixing a base resin, a crosslinking agent, a pigment” (paragraph 265, lines 1-3), “The pigment is not particularly limited and, for example, inorganic and organic color pigments, extender pigments, and effect pigments are suitably used. Examples of the color pigment include titanium oxide, zinc oxide, carbon black, cadmium red, molybdenum red, chrome yellow, chromium oxide, Prussian blue, cobalt blue” (paragraph 279, lines 1-6), wherein step (2): applying a second colored paint (Y) containing a carbon black pigment (A). 
Further Examiner notes that it is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results.  In this case, it would have been obvious to combine the pigments of IWATA to obtain the predictable result of a colored layer with those color elements.  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. Thereby, it would have been obvious to have a second colored paint (Y) containing a carbon black pigment (A) and one or more pigments (B) to the first colored coating film to form a second colored coating film, the one or more pigments (B) being… two of more pigments (B2) selected from the group of blue pigments, red pigments, yellow pigments.
	IWATA teaches “The three layers, i.e., the first colored coating film, the second colored coating film, and the clear coating film, of the thus-formed multilayer coating film can be simultaneously cured by a usual coating-film-baking method, such as hot-air heating, infrared heating, or high-frequency heating” (paragraph 398), i.e. step (4): heating the first colored coating film formed in step (1), the second colored coating film formed in the step (2), and the clear coating film formed in step (3) separately or simultaneously to cure these films.
	IWATA is silent on the diffuse reflectance at wavelength, lightness values and chroma values of each individual coating and the multilayer at as a whole.
	PRAKASH teaches “The present invention is directed to a method for identifying one or more matching formulas for matching color and appearance of a target coating containing effect pigments” (abstract, lines 1-3).
PRAKASH teaches “Color data may include spectral characteristics such as chroma, hue, lightness, darkness, and the like. Color data may further include a color code of a vehicle, a vehicle identification number (VIN) of a vehicle, a part of the VIN, or a combination thereof” (paragraph 55), i.e. wherein the chroma and lightness values of a coating are a measure of a particular color that is the result of the added effect pigments.
It would have been within the skill of the ordinary artisan at the time of effective filing to design the lightness and chroma values of the layers such that a desired color and data is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
PRAKASH is silent on diffuse reflectance.
OOKAWA teaches “the invention provides a coating film and a colored item having a high surface resistivity (an antistatic effect) and resistance to overheating by sunlight, as well as a coating composition for forming this coating film and colored item, for use in fields such as black matrices for color filters and automotive coating materials” (abstract, lines 5-11).
OOKAWA further teaches “The spectral reflectivity p(A) of the colored layer side of each evaluation sample was measured at 300 to 2,500 nm by the diffuse reflectance method using a spectrophotometer UV-3600 (manufactured by Shimadzu Corporation) and an integrating sphere attachment ISR-240A (manufactured by Shimadzu Corporation). Based on the obtained spectral reflectivity data, and using the weighting coefficients illustrated in Table 9 for the region from 300 to 2,500 nm prescribed in JIS (Japan Industrial Standard) R3 l 06, the sunlight reflectivity (pe) was calculated using a formula 3. A high sunlight reflectivity indicates favorable infrared permeability for the colored layer, meaning the sample is resistant to overheating” (paragraph 248), wherein diffuse reflectance is a measure of spectral reflectivity which is a measure of favorable infrared permeability and a consequence of a coating layer. 
It would have been within the skill of the ordinary artisan at the time of effective filing to design the diffuse reflectance of the layers such that a desired color and infrared permeability is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
	As for claim 2, Examiner notes that IWATA is silent on a value obtained by multiplying the thickness (µm) of the second colored coating film on a cured film basis by the pigment weight concentration (%) of the carbon black pigment (A) in the second colored paint.
However, IWATA teaches “The amount of the pigment is preferably in the range of generally 0.1 to 200 mass%, and preferably 1 to 100 mass %, based on the total solids content of the base resin and the crosslinking agent” (paragraph 280) and “The aqueous second colored coating composition (Y) can be applied by air spray coating, airless spray coating, or rotary atomization coating, optionally conducting an electrostatic charge, in such a manner that the film thickness based on the cured coating film becomes generally 5 to 30 μm, and in particular, 10 to 25 μm” (paragraph 283).
It is expected that a person of ordinary skill in the art at the time of the invention could have converted the mass percent and thicknesses of IWATA to the claimed value obtained by multiplying the thickness (µm) of the second colored coating film on a cured film basis by the pigment weight concentration (%) of the carbon black pigment (A) in the second colored paint which appears to overlap with the instant claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
As for claim 3, IWATA teaches “The amount of the pigment is preferably in the range of generally 0.1 to 200 mass%, and preferably 1 to 100 mass %, based on the total solids content of the base resin and the crosslinking agent” (paragraph 280), i.e. a range that overlaps with wherein the pigment weight concentration of carbon black pigment (A) in the second colored paint (Y) is 0.2 to 5%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
As for claim 4, IWATA teaches “The aqueous second colored coating composition (Y) can generally be prepared by mixing a base resin, a crosslinking agent, a pigment” (paragraph 265, lines 1-3), “The pigment is not particularly limited and, for example, inorganic and organic color pigments, extender pigments, and effect pigments are suitably used. Examples of the color pigment include titanium oxide, zinc oxide, carbon black… perylene pigments” (paragraph 279, lines 1-8).
Further Examiner notes that it is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results.  In this case, it would have been obvious to combine the pigments of IWATA to obtain the predictable result of a colored layer with those color elements.  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. Thereby, it would have been obvious to have a second colored paint (Y) containing a carbon black pigment (A) and one or more pigments (B) to the first colored coating film to form a second colored coating film, the one or more pigments (B) being perylene black.
IWATA teaches “The amount of the pigment is preferably in the range of generally 0.1 to 200 mass%, and preferably 1 to 100 mass %, based on the total solids content of the base resin and the crosslinking agent” (paragraph 280), wherein viewed with the obviousness argument shown above, i.e. wherein the second colored paint (Y) contains the perylene black pigment (B1) and the pigment weight concentration of the perylene black pigment (B1) is a range that overlaps with 3 to 12%.
As for claim 5, IWATA teaches “The aqueous second colored coating composition (Y) can generally be prepared by mixing a base resin, a crosslinking agent, a pigment” (paragraph 265, lines 1-3), “The pigment is not particularly limited and, for example, inorganic and organic color pigments, extender pigments, and effect pigments are suitably used. Examples of the color pigment include titanium oxide, zinc oxide, carbon black, cadmium red, molybdenum red, chrome yellow, chromium oxide, Prussian blue, cobalt blue” (paragraph 279, lines 1-6).
Further Examiner notes that it is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results.  In this case, it would have been obvious to combine the pigments of IWATA to obtain the predictable result of a colored layer with those color elements.  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. Thereby, it would have been obvious to have a second colored paint (Y) containing a carbon black pigment (A) and one or more pigments (B) to the first colored coating film to form a second colored coating film, the one or more pigments (B) being… two of more pigments (B2) selected from the group of blue pigments, red pigments, yellow pigments.
IWATA teaches “The amount of the pigment is preferably in the range of generally 0.1 to 200 mass%, and preferably 1 to 100 mass %, based on the total solids content of the base resin and the crosslinking agent” (paragraph 280), wherein viewed with the obviousness argument shown above, i.e. wherein the second colored paint (Y) contains the two or more pigments (B2) selected from the group consisting of blue pigments, red pigments, yellow pigments and green pigments, and the total pigment weight concentration of the two or more pigments (B2) is 3 to 12%.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717